Citation Nr: 0910378	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  04-03 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In June 2005 and March 2006, the Board remanded the Veteran's 
claim for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that the Veteran's claims must be remanded 
again.  In a February 2007 letter, VA asked the Veteran to 
submit Authorization and Consent to Release Information forms 
with regard to his private medical treatment.  In July 2008, 
the Veteran submitted five such forms that were signed and 
dated.  There is no indication in the claims file that VA has 
requested these private records.  As such, the Board must 
remand the claims so the RO may carry out these records 
requests.  The Board notes that the Veteran submitted 
additional forms at a later date, but these were not signed 
or dated.

Accordingly, the case is REMANDED for the following action:

Pursuant to the forms submitted by the 
Veteran in July 2008, request records 
regarding the Veteran from Parkland 
Hospital, Dr. Sowada, Dr. Lancaster, Dr. 
Blackburn, and Dr. Hyatt.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

